NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



GERMAN PITO AYALA,               )
DOC #719868,                     )
                                 )
           Appellant,            )
                                 )
v.                               )           Case No. 2D18-2062
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Lee
County; Joseph C. Fuller, Judge.

German Pito Ayala, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


              Affirmed.


CASANUEVA, MORRIS, and SMITH, JJ., Concur.